 1                                                                          Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     MATTHEW HIPPS and SARAH HIPPS,
10   husband and wife,                                        NO. 2:15-CV-1325-RSL

11                                   Plaintiffs,              STIPULATION AND ORDER OF
                                                              DISMISSAL
12          v.

13   UNITED STATES OF AMERICA,

14                                  Defendant.

15
            The parties to this action, by and through their counsel of record, hereby stipulate and
16
     move the Court for an order dismissing the above-entitled action in its entirety, with prejudice,
17
     and without costs or attorney’s fees to either party.
18
            DATED this 27th day of December, 2018.
19

20    LEE SMART, P.S., INC.                             PETERSON WAMPOLD ROSATO
                                                        FELDMAN LUNA
21

22
      By:     /s/ Craig McIvor                          By:     /s/ Michael S. Wampold
23            Craig McIvor, WSBA #12745                         Michael S. Wampold, WSBA #26053
              Attorney for Defendant                            Attorneys for Plaintiffs
24                                                              1501 4th Avenue, Suite 2800
                                                                Seattle, WA 98101
25                                                              Ph. (206) 624-6800
26                                                              wampold@pwrfl-law.com


     STIPULATION AND PROPOSED                                                         Peterson | Wampold
     ORDER OF DISMISSAL - 1                                                          Rosato | Feldman | Luna
     CASE NO. 2:15-CV-1325-RSL                                                      1501 FOURTH AVENUE, SUITE 2800
                                                                                    SEATTLE, WASHINGTON 98101-3677
                                                                                          PHONE: (206) 624-6800
                                                                                           FAX: (206) 682-1415
 1                                                 ORDER

 2          Pursuant to the foregoing stipulation, this case is hereby DISMISSED in its entirety, with

 3   prejudice, and without costs or attorney’s fees to either party.

 4          IT IS SO ORDERED.

 5

 6
            Dated this 4th day of January, 2019.
 7

 8                                                 A
 9                                                 Robert S. Lasnik
                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION AND PROPOSED                                                       Peterson | Wampold
     ORDER OF DISMISSAL - 2                                                        Rosato | Feldman | Luna
     CASE NO. 2:15-CV-1325-RSL                                                    1501 FOURTH AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3677
                                                                                        PHONE: (206) 624-6800
                                                                                         FAX: (206) 682-1415
